DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

Claim Objections
Claims 1, 7, 10 are objected to because of the following informalities:  

Claim 1, line 4, could read “an upper and a lower surfaces of the sandal”.
Claim 1, line 6, could read “the sandal circumference” because it is must be consisted as disclosed above.  Appropriate correction is required.
Claim 7, line 2, could read “which said lower surface has…”.  Appropriate correction is required.
Claim 10, line 3, could read “which said lower surface has…”.  Appropriate correction is required.
Claim 10, line 3, could read “which said lower surface has…”.  Appropriate correction is required.
Claim 14, line 6, could read, said upper surface and said lower surface of said sandal.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both “sandal thong, fig.5” and periphery circumference, fig.4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 1 recites the limitation "outer sandal edge" in lines 3-4; and “the upper sandal surface”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites “wherein the sandal sock comprises elastic or flexible material and wherein the surrounding flexible edge”, it is confusing whether the sandal sock and the flexible edge comprising an elastic or flexible material? Furthermore it is unclear how flexible of the material is considered to be flexible?
Claims 1, 7 and 14, recite the term “principally”, renders the claim indefinite because it is unclear which structure encompassed by such limitation?
	Claim 5, recites the material is contiguous, it is unclear what material is considered to be contiguous?
	Claim 1, lines 6-8, recites “principally through contact with an outer edge of a toe region and an outer edge of the heel region of the sandal, so that the upper planar surface of the sandal sock covers and is in contact with the length and width of the upper sandal surface”, it is unclear which structure encompassed by the term “principally through contact”? and it is unclear which structure encompassed by the term “so that the upper planar surface of the sandal sock covers”, and/or how does the sandal sock is being covered.  
In regarding to claims 1, 14, (as best understood) For the purpose of examination and as best understood the limitation is interpreted to means that “A sandal sock having an upper planar surface and a lower surface, said lower surface has a structure that has an opening defined by a surrounding flexible edge that physically secures the sandal sock to an outer edge of a sandal, said outer edge connects to an upper and a lower surfaces of the sandal and wherein said outer edge defines a sandal circumference, and where the flexible edge secures the sandal sock to the sandal along the sandal circumference, when placed, furthermore, an outer edge of a toe region and an outer edge of heel region of the sandal, so that the upper planar surface of the sandal sock covers a length and a width of an upper surface of said sandal, wherein the sandal sock comprises flexible material at the surrounding flexible edge has an outer portion and an inner portion, where the inner portion connects with the lower surface of said sandal sock and where the outer sandal sock portion physically contacts the outer edge of the sandal, when placed.” 
	
Claim 7 recites the limitation "the length and width of the sandal" in line 7; and “the side of the opening, line 8”; and “the upper surface of the sandal, line 11”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7, recites “the side of the opening, line 8”, renders the claim indefinite because it is unclear that applicant is referring to “the opening of the structure of the lower surface” or the opening having side/sides?
Claim 7, Notes the term “securing the sandal sock through contract along..” is considered to be equal meaning to as configured to or adapted to, and/or equal to an operating phrase.
	Claim 7, recites “a stitched recess …is capable of accommodating a thong sandal strap”, render the claim indefinite because it is unclear a thong sandal strap is be long to the sandal sock or the sandal.
Claims 7, 10, 14, recite “wherein the sandal sock comprises elastic or flexible material”, it is confusing whether the sandal sock and the flexible edge comprising an elastic or flexible material? Furthermore, it is unclear how flexible of the material is considered to be flexible?
Claim 10, line 2, recites “conforms to a foot”, it is unclear and confusing whether a foot of a wearer or a foot wear article?
The term “capable of” in claim 10 is a relative term which renders the claim indefinite. The term “capable of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is similar to configured to or adapted to.
Claim 10, recites “securing the sandal sock through contact along the sandal circumference, principally at an outer edge of a toe region and outer edge of the heel region of the sandal” renders the claim indefinite because it unclear which structure encompassed by such limitation, which portions of the sandal is being covered by the sandal sock? and Is the term “the sandal circumference” equally as “the circumference of the sandal or something else?”
Claim 10, recites “the side of the opening, lines 8-9”, renders the claim indefinite because it is unclear that applicant is referring to “the opening of the structure of the lower surface” or the opening having side/sides?
Claim 14, line 2, recites “where the upper sandal surface conforms to a foot”, it is unclear and confusing whether a foot of a wearer or a foot wear article? And the upper surface of the sandal or there is another upper sandal surface?
Claim 14, line 6, recites “which flexible edge secures” it is unclear whether applicant is referring to “a surrounding flexible edge in line 4 or something else ?”
Claim 14, line 5, recites “which outer sandal edge connects upper and lower”
	Claims 3-6, 15 are dependent of claim 1 and are likewise indefinite.
	Claims 8-9, 16 are dependent of claim 7 and are likewise indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 15 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Greene (6931766).

Regarding claim 1, Greene discloses a sandal sock (21, fig.1A) having an upper planar surface and a lower surface (fig.1A shows element 21 having an inner and outer surfaces), said lower surface has a structure that has an opening defined by a surrounding flexible edge (fig.2A shows element 21 having a plurality of flexible edges at 23(a-d) having opening 26 are configured to secure to the sandal sole 30) that physically secures the sandal sock to an outer edge of a sandal (30), said outer edge connects to an upper and a lower surfaces of the sandal (fig.1A shows the upper and lower surfaces of element 23 and the opening 26 are secured to elements 33) and wherein said outer edge defines a sandal circumference (35, fig.3A), 
and where the flexible edge secures the sandal sock (fig.2A shows flexible elements 23 secured to the body element 21 and elements 23 secured to circumference 35 of the sandal sole 30) to the sandal along the sandal circumference, when placed (fig.1), furthermore, an outer edge of a toe region and an outer edge of heel region of the sandal (fig.3), so that the upper planar surface of the sandal sock covers a length and a width of an upper surface of said sandal (fig.1A), but Greene does not disclose the sandal sock comprises flexible material at the surrounding flexible edge has an outer portion and an inner portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize the structures of elements 23(a-f) are flexible because they are folded to the elements 33 as shows in fig.1 and fig.4B. and elements 23(a-f) at original position as in fig.2.
Furthermore, where the inner portion connects with the lower surface of said sandal sock (fig.4B shows the inner portion of element 23 at the lower surface of element 33 of sandal sole 30) and where the outer sandal sock portion physically contacts the outer edge of the sandal, when placed (fig.4B).

Regarding claims 3-4, Greene discloses the sandal sock of claim 1, wherein the size of the opening is adjustable (fig.2A and fig.1A show the opening 26 is configured to adjust from a flat position to a folding position); wherein the outer opening edge includes an elastic fibres and defines a perimeter (col.4, lines 8-10 element 21 is made of elastic material); 
Regarding claim 5, Greene discloses the sandal sock of claim 1 wherein the material is contiguous (fig.2A).
Regarding claim 6, Greene does not disclose the material comprises two or more materials.  However, (col.4, lines 8-18 states the element 21 can be made by materials such as, elastic, leather, rubber textile or polymer materials).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material as the claimed invention, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.

Regarding claim 14, Greene discloses a sandal (30, fig.3A) having upper and lower surfaces with a connecting edge defining a sandal circumference (35); wherein the upper surface conforms to a foot of a wearer; wherein the upper surface includes a sandal sock (21, fig.2A) having an upper planar surface and a lower surface, which said lower surface has a structure that has an opening (fig.2A shows element 21 having a recess and periphery are configured to cover the foot of wearer) defined by a surrounding flexible edge (par [0033]) that physically secures the sandal sock to an outer edge of the sandal (fig.1), said flexible edge (the structure 23(a-f) is configured to fold into a locking position and/or straight as in fig.2) secures the sandal sock along the sandal circumference (fig.1), the upper planar surface of the sandal sock covers and is in contact with a length and a width of the upper surface of the sandal (fig.1),
but Greene does not disclose the sandal sock comprises flexible material at the surrounding flexible edge has an outer portion and an inner portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize the structures of elements 23(a-f) are flexible because they are folded to the elements 33 as shows in fig.1 and fig.4B. and elements 23(a-f) at original position as in fig.2.
Furthermore, wherein the surrounding flexible edge has an outer portion and an inner portion (fig.2 shows elements 23 providing flexible during locking and unlocking), where the inner portion connects with the lower sandal sock surface and where the outer portion sandal sock edge is in physical contact with the outer edge of the sandal (fig.1).
Regarding claim 15, Greene discloses the sandal sock of claim 4, wherein the outer portion of the flexible edge is in continual contact with the circumference of the sandal edge, when placed (fig.1).
Allowable Subject Matter
Claims 7-10, 16 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732